DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 12, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbat et al. U.S. 2018/0141511 (“Barbat”).  Barbat discloses an assembly (fig. 2), comprising: 
a pair of frame rails (22), each of the frame rails elongated along a vehicle-longitudinal axis (VF) and having a front portion (fig. 2, 3), a rear portion (fig. 4), and an elevated portion (fig. 4) above and between the front portion and the rear portion; 
a cross-support (36) fixed to at least one of the frame rails at the elevated portion and extending along a cross-vehicle axis (CV) from one of the frame rails toward the other of the frame rails; and 
a bracket (not labeled, but seen bolted in fig. 4) fixed to the frame rail at the elevated portion and fixed to the cross- support.
In reference to claims 2, 3, 12, 18 – 20, Barbat further discloses the elevated portion includes a front inclined portion (forward 44) extending upward from the front portion of the frame rail, a rear inclined portion (rear 44) extending upward from the rear portion of the frame rail, and a middle portion (at elevated portion) extending from the front inclined portion to the rear inclined portion; wherein the bracket is fixed to the middle portion of the elevated portion; wherein the cross-support is an engine cradle (paragraph [0018]); further comprising a body (38) defining a passenger cabin [0042], the bracket forward of the passenger cabin; wherein the body is supported on the frame rails; and wherein each of the frame rails includes a front distal end (VF, fig. 8), and further comprising a bumper (40) fixed to the front distal ends of the frame rails. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat in view of Knittel et al. U.S. 201/0201320 (“Knittel”).  Barbat does not directly disclose the wherein the middle portion and the bracket are stiffer than the elevated portion where the middle portion connects to the rear inclined portion.  Knittel teaches wherein a middle portion (30) is stiffer than the elevated .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbat in view of Shaner et al.  U.S. 2015/0130217 (“Shaner”).  Barbat does not directly disclose the details of the frame rails. Shaner teaches frame rails (11) with a bottom surface (fig. 9).  One of ordinary skill in the art at the time the invention was filed would find modifying Barbat such that it comprised the frame rails with a bottom surface in view of the teachings of Shaner obvious so as to provide a frame structure with a closed cross section that is old and well known in the art to be easily manufactured and have predictable results of being stable and strong.  


Allowable Subject Matter
Claims 5, 6, 8, 10, 11, 13 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614